                           Case 1:18-cv-07873-AKH Document 50 Filed 11/13/19 Page 1 of 1




                                                              November 13, 2019                  ··O   ..


                                                                                           USDCSDNY
               VIAECF
                                                                                          ;DOCUMENT
                                                                                          I

               Honorable Alvin K. Hellerstein, U.S. District Court Judge                   ELECTRONICALLY FILED
               United States District Court, Southern District of New York               \; DOC li: _ _ _..-+.-;-;-.../-J""--
               United States Courthouse
               500 Pearl Street                                                        . J.L:)A1 E FILED:.i-_--ti-f-L--1.-../--...i-.,jl-
               New York, New York 10007
                                                                                              ·0               QOO

                                         RE:      Michael Dimas v. Francios Payard. LLC, et al.
                                                  Civ. No. l 8-cv-07873

               Dear Judge Hellerstein:

                       We represent Plaintiff, Michael Dimas, in the above-referenced action. I write to inform
               the Court that this matter has reached settlement in principal. The p2"ties are ct!rren"tly finalizing a
               settlement agreement. Accordingly, we ask that Your Honor issue an order of discontinuance
               without costs to any party and without prejudice preserving Plaintiffs right to submit an
               application to the Court within 60 days to restore this action to the Court's calendar in the unlikely
               event that settlement is derailed or Defendants fail to fulfill their obligations under the settlement
               agreement. Obviously, this request would include cancellation of the status conference currently
               scheduled for this Friday, November 15, 2019 at 10:00 AM.



                        Thank you for your consideration in this matter.

                                                                                       Respectfully submitted,
    ✓


               A suggestion of settlement having been made, this case is     \
        dismissed. If the settlement is not consummated within 30 days
        of this order, or an authorized enlarged date, either party may                ~··
        apply by letter for restoration of the action within 10 days after
                        i period. All r~~~-p~ da~celled.
                                                                                 I
        the close o
        The Cler is Ir cted   /llosr~ ~-----                                           Seamus P. Barrett, Esq.

                                    Alvin K. Hellerstein, U.S.D.J.
                                    Date: ll-li-l'l
\
    '
                      New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 I (212) 587-0760
                    Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 I (215) 391-4790
                          New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 I (973) 388-8625
                                 Website: www.discriminationandsexualharassmentlawyers.com
